Citation Nr: 0729006	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-07 383	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and M. B.


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran had active military service from April 1941 to 
April 1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in September 2006.  A transcript of that 
hearing is of record.

The record contains an opinion from A.G., M.D. diagnosing the 
veteran with advanced chronic open angle glaucoma in each 
eye.  Dr. G. stated that the glaucoma has been a long-
standing and progressive problem that started when the 
veteran was in his 30's, and asserted that this problem 
should have been detected during the veteran's years in 
service.  Dr. G. noted that the veteran's vision 
progressively worsened until eventually he was referred to a 
civilian ophthalmologist who diagnosed advanced glaucoma.  
Dr. G. noted that the veteran was currently legally blind, 
and stated that he had been mis-served with the delay in his 
treatment which resulted in severe and permanent loss of 
vision.  A September 2004 outpatient treatment record 
indicates that the veteran reported treatment for glaucoma in 
1948 and noted that he was given thick glasses at that time.

The veteran's service medical records (SMR's) contain 
complaints and treatment regarding the eyes that could 
possibly be precursors or symptoms of glaucoma.  
Specifically, an August 1949 entry noted that the veteran had 
a four-day history of painful eyes, spots before eyes, and a 
headache over his left eye.  A December 1960 record noted 
right eye corneal buildup on the lateral side of the optic 
disk.  In addition, the veteran's February 1961 retirement 
examination noted bilateral mixed astigmatism.

VA regulations require VA to provide a medical examination or 
obtain a medical opinion based on the evidence of record if 
VA determines that such evidence is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2006).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim. 
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the service medical records document complaints 
regarding the eyes which may or may not have been early signs 
or symptoms of glaucoma.  Dr. G. has indicated that the 
veteran's glaucoma should have been detected during military 
service, but he does not say why this is so.  An examination 
is necessary to determine whether the currently diagnosed 
glaucoma is likely traceable to these in-service 
difficulties.  The Board will therefore remand to seek 
current relevant treatment records, and to afford the veteran 
a VA examination in order to determine whether it is at least 
as likely as not that he has glaucoma that is attributable to 
his military service.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction, (AOJ), for the following actions:

1.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the veteran, 
obtain and associate with the claims file 
any medical records identified by the 
veteran that have not been secured 
previously.  If the AOJ is unsuccessful 
in obtaining any medical records 
identified by the veteran, it should 
inform him and his representative of this 
and ask them to provide a copy of 
additional medical records.

2.  An examination should be conducted by 
a physician with appropriate expertise to 
render a nexus opinion regarding the 
medical probabilities that the veteran's 
currently diagnosed glaucoma is 
attributable to his period of active 
military service.  The physician should 
include an opinion as to whether it is at 
least as likely as not that the veteran's 
glaucoma is attributable to the veteran's 
period of active military service.  
Specifically, the examiner should comment 
on whether the complaints or findings 
noted in the service medical records 
(discussed above) are indicative of 
glaucoma.  Detailed reasons for the 
examiner's opinions should be provided.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

